      Case 4:21-cv-00054 Document 2 Filed on 01/07/21 in TXSD Page 1 of 3




                           UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION

ZACHARY ANTHONY JOHNS,                          §
         Plaintiff,                             §
                                                §
VS.                                             §             Civil Action No. 4:21-cv-54
                                                §
HOME DEPOT U.S.A., INC.,                        §
         Defendant.                             §

            DEFENDANT HOME DEPOT U.S.A., INC.’S NOTICE OF REMOVAL

TO THE HONORABLE JUDGE OF SAID COURT:

       COMES NOW Defendant Home Depot U.S.A., Inc. ("Home Depot" herein), who files

this its Notice of Removal, on the basis of diversity jurisdiction, and would show the Court as

follows:

       1.      Home Depot is the Defendant in a civil action pending in Harris County, Texas,

entitled Zachary Anthony Johns vs. Home Depot U.S.A., Inc.; Cause No. 2020-78862 (hereinafter

referred to as the "State Court Action"). An Index of Documents Filed with the Notice of

Removal is attached hereto as Exhibit "A," and true and correct copies of all process, pleadings,

and orders served upon Home Depot in the State Court Action are attached hereto as Exhibit

“B,” as required by 28 U.S.C. §1446(a).

       2.      The State Court Action was filed on December 9, 2020. Home Depot was served

with Plaintiff’s Original Petition on December 15, 2020.

       3.      Plaintiff Zachary Anthony Johns is and was at the time of filing suit a resident of

the state of Texas.
      Case 4:21-cv-00054 Document 2 Filed on 01/07/21 in TXSD Page 2 of 3




       4.      Home Depot is a corporation incorporated under the laws of the State of Delaware

with its principal place of business in Atlanta, Georgia. Home Depot is and was, therefore, a

citizen of the State of Delaware and Georgia.

       5.      Consequently, the district courts of the United States have original jurisdiction

over this action based on completely diversity of citizenship amongst and between the parties, in

that Plaintiff, on the one hand, and Home Depot, on the other hand, are now, and were at the time

this action commenced, diverse in citizenship from each other.

       6.      The amount in controversy in the State Court Action is in excess of “$100,000.00

but not less than $200,000.00”, exclusive of interests and costs as evidenced by the amount of

monetary relief sought by Plaintiff in his Original Petition. Accordingly, the State Court Action

is within the original jurisdiction of this Court pursuant to 28 U.S.C. §1332, as it is a civil action

wholly between citizens of different states, and, the amount in controversy is in excess of the

Court’s jurisdictional minimum for diversity cases.

       7.      Under 28 U.S.C. §1446(a), venue of the removed action is proper in this Court as

it is the district embracing the place where the State Court Action is pending.

       8.      Pursuant to 28 U.S.C. §1446(d), Home Depot will promptly give written notice of

the filing of this notice of removal to Plaintiff and will further file a copy of this Notice of

Removal with the District Clerk of Harris County, Texas, where the action was previously

pending.

       9.      Jury Demand – Home Depot hereby requests trial by jury on all issues and

claims in this cause.

       WHEREFORE, Defendant Home Depot U.S.A., Inc. hereby removes the case Zachary

Anthony Johns vs. Home Depot U.S.A., Inc.; Cause No. 2020-78862, and respectfully requests
      Case 4:21-cv-00054 Document 2 Filed on 01/07/21 in TXSD Page 3 of 3




that this Court assume full jurisdiction of this proceeding for all purposes as if originally filed in

this Court, including but not limited to issuing any orders necessary to stay proceedings in the

State Court Action.



                                                       Respectfully submitted,
                                                       Hawkins Parnell & Young, LLP

                                               By:     /s/Amy Welborn
                                                       AMY WELBORN
                                                       State Bar No. 24012853
                                                       awelborn@hpylaw.com
                                                       TROY D. HELLING
                                                       State Bar No. 24007340
                                                       thelling@hpylaw.com

                                                       2705 Bee Caves Road, Suite 220
                                                       Austin, Texas 78746
                                                       (512) 687-6900
                                                       (512) 687-6990 (Fax)
                                                               -AND-
                                                       4514 Cole Ave., Suite 500
                                                       Dallas, TX 75205
                                                       (214) 780-5100
                                                       (214) 780-5200 (Fax)

                                                       ATTORNEYS FOR DEFENDANT
                                                       HOME DEPOT U.S.A., INC.


                                 CERTIFICATE OF SERVICE

       I hereby certify by my signature above that a true and correct copy of the foregoing
document has been served on counsel of record by electronic filing, in accordance with the
Federal Rules of Civil Procedure on this 7th day of January, 2021.

       Leena Joseph
       ljoseph@millerweisbrod.com
       Law Offices of Domingo Garcia, L.L.P.
       6200 Gulf Freeway, Suite 410
       Houston, Texas 77023
